Case 13-48028        Doc 88     Filed 10/18/18     Entered 10/18/18 10:35:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-48028
         Steven R Wolfe
         Sandra L Wolfe
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/17/2013.

         2) The plan was confirmed on 06/13/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/07/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/27/2014.

         5) The case was completed on 08/03/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,114.11.

         10) Amount of unsecured claims discharged without payment: $17,343.17.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-48028       Doc 88        Filed 10/18/18    Entered 10/18/18 10:35:31                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $57,865.80
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $57,865.80


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $2,500.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $2,684.81
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,184.81

 Attorney fees paid and disclosed by debtor:                 $1,500.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC               Unsecured      3,371.00       3,545.66         3,545.66      3,392.40         0.00
 AMERICASH LOANS LLC              Unsecured      1,585.00         827.28           827.28        791.52         0.00
 AMERICREDIT FINANCIAL DBA GM F   Unsecured            NA       1,207.16         1,207.16      1,154.98         0.00
 AMERICREDIT FINANCIAL DBA GM F   Unsecured            NA         972.88           972.88        930.83         0.00
 AMERICREDIT FINANCIAL DBA GM F   Secured       15,475.00     15,475.00        15,475.00      15,475.00    1,934.05
 AMERICREDIT FINANCIAL DBA GM F   Secured        9,350.00       9,350.00         9,350.00      9,350.00    1,234.35
 AUTOPRACTOR                      Secured           829.23         48.00            48.00          48.00        0.00
 AUTOPRACTOR                      Secured             0.00          0.00             0.00           0.00        0.00
 COLLECTION PROFESSIONALS INC     Unsecured          44.00         46.00            46.00          44.01        0.00
 DISCOVER BANK                    Unsecured      6,291.95       6,551.79         6,551.79      6,268.59         0.00
 NATIONWIDE CREDIT                Unsecured           0.00           NA               NA            0.00        0.00
 ONEMAIN                          Secured             0.00          0.00             0.00           0.00        0.00
 ONEMAIN                          Secured             0.00        378.00           378.00        378.00         0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      2,016.68       2,106.68         2,106.68      2,015.62         0.00
 QUANTUM3 GROUP                   Unsecured         952.17      1,008.83         1,008.83        965.22         0.00
 CADENCE HEALTH                   Unsecured         434.00           NA               NA            0.00        0.00
 CADENCE HEALTHCARE               Unsecured         128.28           NA               NA            0.00        0.00
 CASH STORE/ALLIANCE ASSET        Unsecured      1,487.00            NA               NA            0.00        0.00
 CHASE                            Unsecured      1,242.00            NA               NA            0.00        0.00
 CHASE                            Unsecured      5,057.00            NA               NA            0.00        0.00
 EQUINOX FINANCIAL MGMT           Unsecured         280.00           NA               NA            0.00        0.00
 GECRB/JC PENNEY                  Unsecured           0.00           NA               NA            0.00        0.00
 HEALTH CARE RECOVERY SOLUTIO     Unsecured         563.00           NA               NA            0.00        0.00
 LTD/BANK OF AMERICA              Unsecured         932.81           NA               NA            0.00        0.00
 ONE MAIN FINANCIAL               Unsecured      4,154.00            NA               NA            0.00        0.00
 OSI COLLECT                      Unsecured         361.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-48028       Doc 88        Filed 10/18/18    Entered 10/18/18 10:35:31                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
 PAUL DAVIS RESTORATION           Unsecured      1,608.00            NA           NA             0.00        0.00
 SPECIALIZED LOAN SERVICING LLC   Secured             0.00          0.00         0.00            0.00        0.00
 SPECIALIZED LOAN SERVICING LLC   Unsecured           0.00          0.00         0.00            0.00        0.00
 STATE COLLECTION SERVICE         Unsecured         100.00        361.38       361.38         345.76         0.00
 WELLS FARGO FINANCIAL BANK       Unsecured      4,700.00       4,700.89     4,700.89       4,497.70         0.00
 WELLS FARGO FINANCIAL BANK       Unsecured      3,989.92       4,029.12     4,029.12       3,854.96         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                  $0.00
       Mortgage Arrearage                                     $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                           $25,251.00         $25,251.00              $3,168.40
       All Other Secured                                      $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $25,251.00         $25,251.00              $3,168.40

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,357.67         $24,261.59                   $0.00


 Disbursements:

        Expenses of Administration                             $5,184.81
        Disbursements to Creditors                            $52,680.99

 TOTAL DISBURSEMENTS :                                                                         $57,865.80




UST Form 101-13-FR-S (9/1/2009)
Case 13-48028        Doc 88      Filed 10/18/18     Entered 10/18/18 10:35:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
